Citation Nr: 0737084	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability to include acute respiratory distress 
with pneumonia and transient anisocoria with blurred vision 
due to VA medical or surgical treatment, associated with a 
left lower lobectomy in January 2003. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1975 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in November 2004, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran alleges that VA's medical and surgical treatment, 
associated with a left lower lobectomy in January 2003 at the 
Seattle VA Medical Center, was inadequate and resulted in 
additional disability as he was readmitted to a private 
hospital two days after his discharge by VA for acute 
respiratory distress with pneumonia.

The record shows that on the day of the veteran's discharge 
from the Seattle VA Medical Center a thoracic surgery 
progress note included the entry that if a chest x-ray was 
okay the veteran would be discharged to home.  

In a summary of hospitalization, dated in February 2003, it 
was noted when the veteran was discharged from the Seattle VA 
Medical Center on January 13, 2003, his chest x-rays, except 
for showing some left basilar changes related to the surgery, 
were clear. 

The record does not include either the report or the chest x-
ray films by VA on the day the veteran was discharge from the 
VA Medical Center. Accordingly, the appeal is REMANDED for 
the following actions:




1. Obtain the consent form for the left 
lower lobectomy and the report of a chest 
x-ray taken on January 13, 2003, at the 
Seattle VA Medical Center and, if 
possible, the x-ray film. 

2. After the above development has been 
completed, adjudicate the claim, 
considering under 38 C.F.R. § 3.159: 

Whether a VA examination and medical 
opinion are necessary to determine 
whether the veteran has additional 
disability due to the left lower 
lobectomy, including residuals of 
his subsequent illness, treated at a 
private hospital in January and 
February 2003, and whether the cause 
of the additional disability, if 
any, was due to VA's fault and VA's 
failure to exercise the degree of 
care that would be expected of a 
reasonable health care provider, or 
that the events following the left 
lower lobectomy were not reasonably 
foreseeable. 

If the decision remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

